DISSENTING OPINION
Mollison, Judge:
I disagree with my colleagues in denying admission into evidence of plaintiff’s exhibits 6, 7, and 8 for identification.
Exhibit 6 for identification concerns production statistics used in the determination of the 1956 tariff quota on wool fabrics provided for in paragraphs 1108 and 1109(a). Said exhibit 6 for identification is a photostatic copy of the original issued by the Committee for Reciprocity Information and has attached thereto Table 1 — United States Production of the Types of Woven Wool Fabrics that would be dutiable, if imported, under tariff paragraphs 1108 and 1109(a), 1953-55, and Table 2 — Woolen and Worsted Woven Fabrics Containing 25 percent or more Wool by Weight: United States Production, by Specified Classifications, and Average Weight per Linear Yard, 1947.
Exhibit 7 for identification, notwithstanding that it concerns, production statistics used in the determination of the 1958 tariff quota and woolen and worsted fabrics dutiable under tariff paragraphs 1108 and 1109(a), nevertheless, gives statistics of domestic production of specified woolen and worsted fabrics, for the years 1955, 1956, and 1957, in linear yards as reported by the Bureau of the Census and on an equivalent weight basis. Exhibit 7 for identification states that the average annual production in 1955-57 was 281.5 million pounds. The exhibit likewise states that the corresponding average for the 3 years 1954-56 was 277 million pounds. Exhibit 7 for identification also states, that the revision of Bureau of the Census statistics for 1955 and 1956 has resulted in a number of changes in the figures given in the release of the Committee for Reciprocity Information of May 28, 1957, pertaining to the 1957 tariff quota. Exhibit 7 for identification is admittedly a copy of an official public document executed and/or issued by the Committee for Reciprocity Information. Said exhibit 7 for identification further stated that the figures of domestic production were obtained by converting statistics on linear yards of woolen and worsted fabrics, to pounds for the purpose of determining total domestic production on a weight basis and that these same conversion factors were used for each of the 3 years 1955-57.
Exhibit 8 for identification is a compilation of figures concerning wool fabric imports in pounds for the year 1957, which were extracted from Reports No. FT 110 of the Bureau of the Census. It was admitted by defendant’s attorney that the figures contained therein for woven wool fabric imports in pounds and the total figures therein in respect to the amounts in pounds for the respective months of May, June, July, and August and the aggregate total for the 4 months of 1957 were proper and correct domestic woolen poundage statistics. See Transcript pages 33, 34, 35, 36.
Since the reception in evidence of plaintiff’s exhibits 6, 7, and 8 for identification goes to the very heart or core of the issue in dispute, i.e., the validity or legality of the determination of the 1957 tariff quota for woolen and worsted *265fabrics, it is essential to set forth the plaintiffs claims on the merits of the controversy in order to see what the issues are in the light of the claims asserted.
Plaintiff contends that (1) the President had no lawful or constitutional right to establish “the Geneva wool fabric reservation” and the quota for woolen and worsted fabrics therein provided for; (2) in order to determine “an aggregate quantity by weight of 5% of the average annual production of similar fabrics in the United States during the three immediately preceding calendar years,” the President was required to set up and maintain records to establish such 3-year weight production statistics; (3) the President had no right or authority to violate or depart from or fail to comply with the prerequisite poundage standard which he himself had created; (4) there was no right to assume that the standard established by the President had been reached and the 14 million pounds woolen quota had been exhausted on August 12, 1957, when the plaintiff’s woolen or worsted fabrics were imported.
Whether facts are material to any inquiry must be determined by the nature of the right or liability asserted. Willoughby v. Jamison, 103 F. 2d 821, cert. den., Jamison v. Willoughby, 308 U.S. 588, 60 S. Ct. 111, 84 L. ed. 492; David Bradley Mfg. Co. v. Eagle Mfg. Co., 57 F. 980. Whether the facts, or the things which exhibits 6, 7, and 8 for identification tend to show, are material depends upon whether such facts and things are relevant and go to the substantial matters in dispute or have a legitimate or effective bearing on the decision of the case. United States v. De Lucia, 256 F. 2d 487, 491, cert. den., 358 U.S. 836, 79 S. Ct. 59, 3 L. ed. 2d. 72; Lynch, v. Rosenberger et al., 249 P. 682, 683, 121 Kan. 601; Ismert-Hincke Milling Co. v. Mercurio Bros. Spaghetti Mfg. Co., Mo. App. 243 S.W. 408, 410; Prouty Lumber & Boat Co. v. Cogan et al., 200 P. 905, 101 Or. 382; American Process Co. v. Pensauken Brick Co., 75 A. 976, 78 N.J.L. 658; 31 C.J.S. page 868, section 159, notes 6, 7, 8, 9, and 10.
The parties have entered into a stipulation and by virtue of paragraph (5) thereof, an attached document, dated May 28, 1957, from the Committee for Reciprocity Information entitled “Production Statistics used in Determination of 1957 Tariff Quota on Woolen and Worsted Fabrics Provided for in Paragraphs 1108 and 1109(a),” an official public document issued by the Committee for Reciprocity Information, was received into evidence as exhibit 5.
The following quotation from the aforesaid exhibit 5, relating to the domestic production of woolen and worsted fabrics in the United States and to the method employed in arriving at the 1957 tariff quota, throws light upon the relevancy, materiality, and competency of exhibits 6 and 7 for identification:
Domestic production of woolen and worsted fabrics was reported by the Bureau of the Census, by hinds of products, in linear yards and pounds in 1947 and in linear yards and average weights per linear yard in 1954. For other recent years, the reported production was in linear yards only. [Italics added.] Inasmuch as the tariff quota computation must be based on a 3-year average of aggregate domestic production in pounds, it was necessary to convert the linear yard figures, item by item, for each of the years 1954, 1955 and 1956 into equivalent production expressed in pounds. This was done by using as conversion factors the average weights (in ounces) per linear yard as reported in the Census of Manufactures for 1954, except that for two items the figures reported for 1947 had to be used. The statistical data used in making these computations and the detailed results are given in table 1, while table 2 shows how the individual conversion factors reported by the Bureau of the Census were used to arrive at the 1954 production figure in pounds for each fabric classification.
The statistics of United States production of woolen and worsted fabrics for the years 1953,1954 and 1955, which were issued by the Committee for Reciprocity Information on November 1, 1956, were computed with the use of average weights based on data in the 1947 Oensus of Manufacturers, the latest data on *266weights available. For present purposes, however, the figures of domestic production by weight have been calculated, as explained above, on the basis principally of the average weights per linear yard as reported in the 1954 Census of Manufactures. This recomputation of all 1954 and 1955 production figures in pounds, together with changes in the basic data for some individual items necessitated by revisions reported by the Census Bureau, accounts for the differences between the production figures for 1954 and 1955 herewith presented and those released by the Committee for Reciprocity Information last November.
It appears in exhibit 5 that domestic production of woolen and worsted fabrics was reported by the Bureau of the Census in linear yards and pounds in 1947 and in linear yards and average weights for linear yards in 1954. For other recent years, the reported domestic production was in linear yards only. Exhibit 5 necessarily implies that the last reported production of woolen and worsted fabrics in pounds was in 1947. It shows that certain conversion factors were used to arrive at the 1954 production statistics in pounds for the woolen and worsted fabrics. Exhibit 5 also shows that the statistics of United States production of woolen and worsted fabrics for the years 1953, 1954, and 1955, issued by the Committee for Reciprocity Information, were computed with the use of average weights based on data contained in the Bureau of the Census’ 19Jf1 Census of Manufactures, the latest data on weights available in respect to woolen and worsted fabrics.
For the purpose of the 1957 tariff quota, exhibit 5 shows that the statistics of domestic production of woolen and worsted fabrics by weight have been calculated on the basis principally of the average weights per linear yard as reported in the 1954 Census of Manufactures. Further, “This reeomputation of all 1954 and 1955 production figures in pounds [italics added], together with changes [italics added] in the basic data for some individual items necessitated by revisions reported by the Census Bureau, accounts for the differences between the production figures for 1954 and 1955 herewith presented and those released by the Committee for Reciprocity Information last November.”
Plaintiff’s attorney contends that the total figures or statistics (i.e., the aggregate quantity by weight of similar fabrics produced in the United States during 3 immediately preceding calendar years) of the United States domestic production of woolen and worsted fabrics mentioned in paragraphs 1108 and 1109 (a) were inaccurate and incorrect, and that the 5 percent, i.e., the resultant 14 million pounds quota figure, is also inaccurate, and, as a consequence, said 14 million pounds was not a lawful quota figure to be applied to the plaintiff’s importations. Plaintiff argues that neither the President nor his employees nor designees, nor the Bureau of Customs, nor the customs officials kept records of the actual quantities of woolen or worsted fabrics that were imported in 1954, 1955, and 1956. Plaintiff’s attorney further contends that the 1957 tariff quota for woolen and worsted fabrics was computed on the basis of estimates and the domestic wool production quantities by weight were calculated as a result of conjecture or surmise.
Since exhibit 6 for identification “shows domestic production of specified wool fabrics for the years 1953, 1954 and 1955,” the latter 2 years being base years for the 1957 tariff quota, and since exhibit 7 for identification gives “statistics of domestic production of specified woolen and worsted fabrics for the years 1955, 1956, and 1957,” the first 2 years being base years for the determination of the 1957 tariff quota, there is a logical or rational connection between the woolen production statistics for the years 1954, 1955, and 1956 as shown by exhibits 6 and 7 for identification and the woolen production statistics shown by exhibit 5 for the years 1954, 1955, and 1956 upon which the 1957 woolen tariff quota was based, and the legality of which tariff quota has been made an issue in this ease. Jones, Evidence, 5th edition, volume 1, pages 271-272, section *267153. The facts offered in evidence by exhibits 6 and 7 for identification have a legitimate tendency to establish the truth concerning the controverted issue, that is, the correctness or accuracy of the domestic production of woolens and worsteds for the years 1954, 1955, and 1956, and the legality of the 1957 tariff quota based thereon. Of. Jones, Evidence, 5th edition, volume 1, pages 273-276, section 154.
Objection has been made by defendant’s attorney to exhibit 7 for identification because it concerned the tariff quota for woolen and worsted fabrics for the year 1958, presumably because of remoteness in point of time. However, remoteness in point of time does not necessarily render evidence irrelevant,1 especially, as here, where exhibit 7 for identification includes two of the base years, 1955 and 1956, on which the 1957 tariff quota was based.
Plaintiff’s attorney contends also exhibits 6 and 7 for identification are admissible in evidence because they are exactly the same kind of public document as is exhibit 5 — issued by the Committee for Reciprocity Information, i.e., production statistics used in the determination of the 1957 tariff quota for wool fabrics — • and which show the production statistics used respectively in the determination of the 1956 and 1958 tariff quotas.
Since exhibit 5 concerns the 1957 tariff quota, and since exhibits 6 and 7 for identification relate to the 1956 and 1958 tariff quotas, and since as a whole and separately these three documents deal with the woolen production statistics for the years 1954, 1955, and 1956 or at least of one or more of said base years, exhibits 6 and 7 for identification are connected parts of a whole series of tariff quota documents dealing with the domestic production statistics for the years 1954, 1955, and 1956 and should be received in evidence because the proof has shown their connection and relation. Warfield v. Wire Wheel Corp. of America, 177 N.Y.S. 733, affirmed 180 N.Y.S. 957; Sturgis v. Baker, 65 P. 810, 33 Or. 541; 31 C.J.S. Evidence, page 917, section 190, note 82; 20 Am. Jur., Evidence, sections 274, 275.
Since the defendant has offered exhibit 5 to sustain the tariff quota for the year 1957, consideration should also be given to exhibits, offered by the plaintiff, which challenge the accuracy and truth of the domestic production figures used in determining the 1957 tariff quota for woolen and worsted fabric production, especially where it is shown by exhibits 6 and 7 for identification that the domestic production statistics used in determining the 1957 tariff quota were incorrect and inaccurate. Cf. Crawford v. United States, 212 U.S. 183, 199, 200, 201, 202, 29 S. Ct. 260, 53 L. ed. 465, 15 Ann. Cas. 392; Warfield v. Wire Wheel Corporation of America, 177 N.Y.S. 733, affirmed 180 N.Y.S. 957; Grattan v. Metropolitan Life Ins. Co., 92 N.Y. 274, 284, 44 Am. R. 372; Southern Pacific Co. v. Stephany, 255 F. 679; Sturgis v. Baker, 65 P. 810, 33 Or. 541; 31 C.J.S. Evidence, page 917, section 190, note 82; College Inn Food Products Co. v. Loudon Packing Co. et al., 65 F. (2d) 883; National Live Stock Credit Corporation, etc. v. Thompson, 76 F. (2d) 696; Jones, Evidence, 5th edition, volume 1, page 352, section 201; 20 Am. Jur., Evidence, section 275. Moreover, exhibit 6 for identification on its face purports to explain the methods used in arriving at the figures for the years 1953, 1954, 1955, and 1956; and exhibit 7 for identification on its face purports to explain errors and revisions of annual domestic woolen production statistics used in calculating tariff quotas and changes in the figures given in the release *268of the Committee for Reciprocity Information of May 28, 1957, pertaining to the 1957 tariff quota. Cf. Crawford v. United States, supra; Warfield v. Wire Wheel Corporation of America, supra, affirmed 180 N.Y.S. 957; Grobelny v. W. T. Cowan, Inc., 151 F. (2d) 810; Southern Pacific Co. v. Stephany, 255 F. 679; Sturgis v. Baker, supra; 31 C.J.S.; Evidence, page 917, section 190, note 83; Am. Jur., Evidence, section 275.
Fairness and justice dictate that, under the above circumstances, plaintiff’s exhibits 6 and 7 for identification should be received in evidence in order to allow plaintiff to prove that the woolen production statistics used to calculate the 1957 woolen quota were incorrect and inaccurate and thus to show that his imported woolen fabrics were entitled to the benefit of the lower trade agreement rate. Refusal to admit plaintiff’s exhibits 6 and 7 for identification in evidence is a denial of due process of law and equality of treatment and violates the Fifth Amendment to the Federal Constitution.
The majority opinion deals with the purely evidentiary question of the admissibility of exhibits 6, 7, and 8 for identification as though the court is now deciding the merits of the ease. The majority opinion states that the crux of the issue here is whether exhibits 6 and 7 for identification offered by plaintiff are “admissible for the purpose of proving or attempting to prove that the figures used by the President, as set forth by exhibit 5 2 now in evidence, are unreliable and untrustworthy to the point of making invalid the Presidential finding of the amount of the domestic production of woven wool fabrics for the year 1957 and thereby establishing a basis for the quota of foreign goods to be admitted at the lower rate.” The statement in the majority opinion indicates that the refusal to admit plaintiff’s two exhibits is not based upon the law of evidence but rather upon considerations affecting the decision of the case on the merits. The very statement of what the crux of the issue is embraces the very reason why plaintiff’s exhibits 6 and 7 for identification are properly admissible in evidence because said two exhibits tend to prove that the figures used by the President were unreliable or untrustworthy or certainly incorrect or inaccurate and, as a consequence, might furnish no lawful basis for determining the wool fabric quota. If it is true as admitted in the majority opinion that there is some difference between the figures set forth in exhibit 6 for identification for the years 1954 and 1955 and the figures for the same years contained in exhibit 5, and if it is true that there is some difference in figures used in exhibit 7 for identification for the years 1955 and 1956 and those set forth in exhibit 5, then these admitted differences are all the more reason why plaintiff’s exhibits 6 and 7 for identification are admissible In evidence since the court is not now considering the merits of the ease or attempting to resolve the conflict of evidence between the various exhibits in the ease.
The questions posed in the majority opinion as to the reliability of the domestic wool production statistics or figures contained in exhibits 6 and 7 for identification as compared with such statistics or figures contained in exhibit 5 are proper for consideration in deciding the merits of the case but not in deciding whether said exhibits 6 and 7 for identification are now admissible in evidence.
In considering the admissibility of exhibits 6 and 7 for identification the majority opinion overlooks the fact that said two proffered exhibits are official public documents issued by the Committee for Reciprocity Information and containing, respectively, production statistics for the years 1953,1954, and 1955, and for the years 1955, 1956, and 1957, each proffered exhibit containing, respectively, *269woolen production statistics for two of the base years, and together containing woolen production statistics for 1954,1955, and 1956 which might have been used in the determination of the tariff quota for woolen fabrics in the year 1957.
Since exhibits 6 and 7 for identification relate to and mention woolen production figures similar to those contained in exhibit 5 and are the same kind of official public documents dealing with wool fabric quotas, and since exhibit 6 for identification implies and exhibit 7 for identification expressly states that there were errors, differences, changes, and discrepancies in the woolen production statistics on which the 1957 tariff quota was based, it would certainly seem that the offered exhibits would be very relevant, pertinent, and material for the purpose of discrediting the woolen production statistics or figures used in determining the 1957 quota, and certainly admissible for the purpose of explaining the woolen production statistics contained in exhibit 5. Cf. Crawford v. United States, 212 U.S. 183, 199, 200, 201, 202; Warfield v. Wire Wheel Corporation of America, supra; Sturgis v. Baker, supra; Grobelny v. W. T. Cowan, Inc., 151 F. (2d) 810; Southern Pacific Co. v. Stephany, supra; 20 Am. Jur., Evidence, section 275; 31 C. J.S. Evidence, page 917, section 190, notes 82, 83.
Alternatively, plaintiff claims that the shipment here under protest was imported before the 1957 tariff quota for woolen fabrics was exhausted.3 The plaintiff claims that the 1957 woolen fabric tariff quota was not “in effect” on January 1,1957; nor was it “in effect” in February, March, or April of that year; that the President was under no compulsion to set up a quota in 1957 nor proclaim such a quota, nor to determine the amount of the quota; and, in any event, no quota was “in effect” or proclaimed until May 24, 1957, the date when the President determined that there would be a 1957 quota and that the quota would be 14,000,000 pounds. See T.D. 54370, volume 92, Treasury Decisions, page 122.
Plaintiff further contends that General Note No. 4 of schedule XX of the General Agreement on Tariffs and Trade (T.D. 51802) was in effect when the merchandise here involved was entered for consumption, said General Note No. 4 being as follows:
4. If any tariff quota provided for in this Schedule, other than those provided for in items 771, becomes effective after the beginning of a period specified as the quota year, the quantity of the quota product entitled to enter under the quota during the unexpired portion of the quota year shall be the annual quota quantity less ^ thereof for each full calendar month that has expired in such period.
Plaintiff further contends that applying the provisions of General Note No. 4 in reduction of the total quota figure of 14,000,000 pounds there was still available 9,333,333 pounds of the 1957 wool quota on May 1, 1957. The merchandise in question was entered for consumption on August 12,1957.
Plaintiff contends that exhibit 8 for identification establishes that during the period from May 1, 1957, through August 31, 1957, a total of only 7,792,921 pounds of quota woolen fabric was entered for consumption into the United States, and, as a consequence, the available woolen quota of 9,333,333 pounds for the year 1957 bad not been reached on the date of the importation of the plaintiff’s merchandise. Plaintiff’s exhibit 8 for identification would tend to prove that the available quota was not exhausted on the date when plaintiff’s merchandise was imported. It was admitted by defendant’s attorney that the figures contained in exhibit 8 for identification for wool fabric imports in pounds and the total figures contained therein in respect to amounts in pounds for the *270respective months of May, June, July, and August and the aggregate total for the 4 months of 1957 were proper and correct domestic woolen poundage statistics. See transcript pages 33, 34, 35, and 36. Exhibit 8 for identification has the capability of properly influencing the result of the trial; said proffered exhibit is, therefore, material and has probative value. Torrey v. Congress Square Hotel Co.; 145 Me. 234, 75 A. (2d) 451, 456. In view of the admission that the domestic woolen poundage statistics contained in said exhibit for identification were proper and correct, the things which said exhibit 8 for identification tended to show must be carefully considered in order to decide fairly the merits of this case. The woolen production poundage statistics contained in said exhibit 8 for identification were of substantial probative value and weight and ought to be considered in the determination of the issues in the case. Torrey v. Congress Square Hotel Co., supra.
In a judicial proceeding, as here, a party is entitled to introduce evidence in support of his contentions and claims. Walker Mining Co. v. Industrial Accident Commission et al., 95 P. 2d 188, 35 Cal. App. 2d 257; State v. Sax, 42 N.W. 2d 680, 231 Minn. 1; Cary v. Corporation Commission of Oklahoma, 9 F. Supp. 709. Plaintiff’s exhibits 6, 7, and 8 for identification are relevant and material, are of probative value, and have the capability of properly influencing the result of the trial. It is apparent from the latest proceeding (tr. 41) that plaintiff’s exhibits 6, 7, and 8 for identification constitute all the evidence that the plaintiff will now offer to prove its case. The rejection of this relevant and material evidence would be prejudicial4 to the plaintiff and would in substance and effect deny the plaintiff its day in court and deprive it of due process of law in violation of the Fifth Amendment to the Federal Constitution. Walker Mining Co. v. Industrial Accident Commission et al., supra; State v. Sax, supra; Cary v. Corporation Commission of Oklahoma, supra. In the furtherance of justice, the rule of completeness demands the introduction in evidence of exhibits 6 and 7 for identification, said documents being, respectively, the 1956 and 1958 tariff quota documents for wool fabrics, and containing domestic woolen production statistics, among other things, for the years 1954, 1955, and 1956, and being so related on their face to exhibit 5 that their introduction in evidence is essential for an adequate understanding of exhibit 5. Warfield v. Wire Wheel Corporation of America, 177 N.Y.S. 733, affirmed 180 N.Y.S. 957; Sturgis v. Baker, 65 P. 810, 33 Or. 541; Grattan v. Metropolitan Life Ins. Co., 92 N.Y. 274, 284, 44 Am. R. 372; Chamberlayne, Modern Law of Evidence (1911), volume 1, sections 488, 520, 522, 523.

 Robert Reiner, Inc. v. United States, 15 Cust. Ct. 469, Reap. Dec. 6240, affirmed 17 Cust. Ct. 370, Reap. Dec. 6440, which was affirmed United States v. Robert Reiner, Inc., 35 C.C.P.A. (Customs) 50, C.A.D. 370; United States v. L. P. Siebold, Inc., 10 Cust. Ct. 624, Reap. Dec. 5874; Dyas v. Southern Pacific Co., 73 Pac. 972, 974, 140 Cal. 296; Bunten v. Davis, 82 N.H. 304, 133 Atl. 16, 45 A.L.R. 1409; Jones, Evidence, 5th ed. vol. 1, p. 273, sec. 153, note 15.


 Erroneously referred to as plaintiff’s exhibit 5, but admitted in evidence as exhibit 5 by stipulation, and presumably offered as much by defendant as by plaintiff since it supplies the domestic production statistics on which the President determined the 1957 woolen tariff quota.


 Liquidation upon certain quota merchandise without allowance for the reduction granted by the applicable trade agreement is illegal, where the record discloses that entry was duly made during the period within which the reduced rate was applicable. Esso Standard Oil Company v. United States, 30 Cust. Ct. 111, C.D. 1506.


 Nussbaum v. Atlas Laundry Co., Inc., 10 F. (2d) 353.